Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, “a housing” that is claimed in claim 2, line 17; claim 7, line 9; and claim 13, line 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Pg. 9, para. 37, line 14 “fit over the enclose the slide member” should read “fit over and enclose the slide member”.

Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 

Claim 1, line 4 “comprising a 5spring-biased slide member” should read “comprising: a 5spring-biased slide member”.
Claim 1, line 8 “or other abutment” should read “or another abutment”.
Claim 1, line 9 “such downward force” should read “a downward force”.
Claim 1, line 10 “the spring-bias” should read “a spring-bias”.
Claims 2-5 line 1 “The locking system” should read “The shielded locking system”
Claim 6, line 11 “on a inside” should read “on an inside”.
Claims 7-11, line 1 “The locking system” should read “The shielded self-latching locking system”
Claim 12, pg. 16, line 19 “an underside” should read “said underside”.
Claim 12, pg. 16, line 21-22 “adjacent the locking surface and adjacent the guide frame” should read “adjacent to the locking surface and adjacent to the guide frame”.
Claim 13-20, line 1 “The enclosure assembly” should read “The equipment enclosure assembly”.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6-7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, line 17-18; claim 7, line 9-10; claim 13, line 16-17: the claimed limitation “a housing” in the phrase “the cover includes a housing having recesses 10for receipt of tangs “is confusing in light of the disclosed specification. It is the understanding of the examiner that “The cover 77 include a top portion 78 shaped to fit over the enclose the slide member 4015 and a bottom portion 79 shaped to fit over the guide frame 26”, “tangs 89 are positioned on the side rails 34 on either side of the of the guide member 26 and extend upwardly for passage through recesses 91 on either side of the bottom portion 79 of the cover” and “the lip portion 97 of the tangs 89 engages a top surface of the bottom portion 79 to firmly attach the cover to the locking assembly” (figs. 11-13; para. 37-38). Clarification is required. For the propose of examination, the examiner interprets the limitation “a housing” as “a bottom portion” so that the  claimed structural limitations reads “the cover includes a bottom portion having recesses for receipt of tangs of the guide frame”.

Claim 6, line 16: the phrase “the slide member adapted to slide in the guide frame […] to a retracted position from the latch contacting the abutment with a downward force, when the lid is forced down over the opening in the enclosure” is unclear in light of the disclosed specification and poses a confusing sentence structure. It is the understanding of the examiner that the latch 42 is retracted due to the push of the stationary rim 100 against the tapered edge 108 when the lid 22 is forced by a downward force (fig. 17; vertical downward pointing arrow) such as a foot pressure exerted against the top of the lid 22 which in turn causes the slide member 40 to compress the spring member 44 as it slides in the guide frame 26 towards the rear wall 50 and into the retracted position of fig. 17 ( para. 3-5, 23, 41-43, and 46). Clarification is required. For the propose of examination, the examiner interprets the limitation as “the slide member adapted to slide in the guide frame […] to a retracted position due to the latch contacting the abutment when the lid is forced down over the opening of the enclosure due to the downward force applied to the top of the lid.”  

Claims (3-5), (8-11), and (14-15, 17) are rejected due to their dependency on rejected claims 2, 6-7, and 13 respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-6, 10, 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edward J. Burke (US-8220298-B2) hereinafter Burke, in view of Morris Falk (US2268743A) hereinafter Falk

Regarding claim 1, 
While Burke teaches a shielded locking system (21) for securely closing a lid (22) on an enclosure (80), comprising a 5spring-biased slide member (40) positioned on an underside of the lid (figs. 1-4, 14, and 16-20; slide member 40 is attached to the underside of lid 22 which faces the interior region of enclosure 80); and 

an L-bolt (52) having a leg portion (56) thereof coupled to the slide member (figs. 1-4 and 14; L-Bolt 52 connects to the slide member 40 via opening 54); 
the L-bolt having an elongated shaft portion (the upright shaft of L-bolt 52) thereof rotatable in a slotted housing (61) that securely retains the L-bolt under the lid (figs. 1-4, 9-10, and 13-14; Col. 4, line 46-Col. 5, line 18); 

the slide member having a latch portion (42) thereof adapted to engage a rim (100) or other abutment on an inside of the enclosure (figs. 15-20; the interior region of enclosure 80 that is enclosed by wall 94) when the lid is forced down over an opening in the enclosure (Col 5, line 20-38; upper opening), such downward force (fig. 17; Col. 5, line 47-67 and Col. 6, line 1-43; a downward force) on the lid 10progressively causing the latch to retract against the spring-bias (figs. 16-18; slide member 40 compresses spring 44 as latch 42 is pushed by rim 100), from contact with the rim or abutment, and then snap the latch into a spring-biased locking position (Fig. 19; Col. 6; line 35-40; the spring-biased locking position) under the rim or abutment (figs. 15-20; tapered edge 108 of latch 42 snaps to latch into notch 92 under rim 100  at the spring-biased locking position);

the shaft portion of the L-bolt accessible from the exterior of the lid for rotating the L-bolt to retract the latch against the spring-bias and from its locking position sufficiently for removing the lid from the enclosure (figs. 9-10 and 20; Col. 6; line 27-43; to open the enclosure of box 80 by removing lid 22, a wrench 110 is used to turn the L-bolt 52 via locking nut 64 to compress spring 44 and retract latch 42 sufficiently away from its locked position), and 

But Burke fails to teach a non-conductive cover positioned over and connected to the locking system to 15shield the L-bolt from electrical conductivity from within the enclosure.

Falk teaches a non-conductive cover (16) positioned over and connected to the locking system to shield the L- bolt from electrical conductivity from within the enclosure (fig 1-4 and 6 of Falk; pg. 3, line 42-46; cover 16 can be made from modern synthetic plastics and extruded or die cast synthetic plastics which are inherently non-conductive materials. The plastic over 16 of Falk completely surrounds and encloses all of the internal mechanism of the spring latch lock that is attached to the back plate 10 including bolt head 14 and its spring 26 and the fastening screws).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke by incorporating the plastic cover as disclosed by Falk because a cover that is made of plastic material is a marketable feature that is known and easy to manufacture into appealing shapes and various designs).

Regarding claim 5, 
Burke as modified above teaches the locking system of claim 1 wherein the cover has an open end (figs. 3-6 of Falk ; the open space in between the two reinforced portions 58 of the straight end of cover 16 placed next to vertically upstanding wall 12) for passage of the latch to engage the rim or other abutment on the inside of the enclosure (figs. 1-3 of Falk; bolt head 14 slides through the opening in between the two reinforced portions 58 of cover 16 and through opening 13 of wall 12 to latch into the strike plate S/rim or abutment).  


Regarding claim 6, 
While Burke teaches a shielded self-latching locking system (21) for securely closing a lid (22) on an enclosure (80), comprising: 

an elongated guide frame (26) secured to an underside of the lid (fig. 1-4, 6, 11-14, and 16-20; guide frame 26 is attached to the underside of lid 22); 

a resilient spring member (44) disposed in the guide frame (figs. 1-4, 7, 14-20);

10a slide member (40) disposed in the guide frame and coupled to the spring member therein (figs. 1-4, 7, 14-20; spring 44 is compressed in-between the walls of the U-shaped channel 45 and the rear wall 50), the slide member having a latch portion (42) thereof positioned to engage an abutment (100) located on a inside of the enclosure (figs. 15-20; the interior region of enclosure 80 that is enclosed by wall 94) when the lid is forced down over an opening in the enclosure (Col 5, line 20-38; upper opening); 

the spring member normally biasing the latch to an extended position (fig. 1-2, 14, 17, and 19; Col. 3, line 52-56; tapered latch 42 in an extended position) adapted for contact with the abutment on the enclosure (fig. 19; the latch 42 snaps with its tapered end 108 to latch into notch 92 under rim 100 when pushed to extend into the locked position),

15the slide member adapted to slide in the guide frame, against the bias of the spring member, to a retracted position (fig. 18; latch 42 in the retracted potion) from the latch contacting the abutment with a downward force (fig. 18; downward force shown as a vertical downward pointing arrow), when the lid is forced down over the opening in the enclosure (fig. 18; Col. 1, line 33-37 and line 56-66; Col. 2, line 6-11; Col. 5, line 47-62; Col. 6, line 7-12 and line 35-40),

the slide member adapted to move with a snap-action (a snap-action) to the extended position, under the bias of the spring member, when said downward force causes the latch to bypass and release from 20contact with the abutment on the enclosure (fig. 18-19; Col. 1, line 60-66; latch 42 is pushed by the compressed spring 44 into a snap action from the retracted position and snaps to extend under rim 100 to latch into notch 92 at the locked position); 

the latch in said extended position being retained in a locking position (fig. 1 and 19; when the lid closes the enclosures’ opening, the locking assembly 21 is maintained extended in a locking position with latch 42 latched into notch 92 under the force of spring 44) beneath the abutment via the bias of the spring member;

an L-bolt (52) having a shaft portion (the upright shaft of L-bolt 52) thereof positioned in the lid adjacent the slide member (figs. 2, 4, 9-10, and 14) and a leg portion (56) thereof coupled to the slide member between the spring member and the latch (fig. 1 and 3; right-angle Leg 56 is positioned in opening 54 of slide member 40);

25the guide frame guiding spring-biased axial travel of the slide member between the extended and retracted positions, in unison with rotation of the shaft portion of the L-bolt (figs. 1-14, 14, and 17-20; Col. 1, line 49-56; Col. 2, line 2-6; Col. 4, line 4-23; Col.5, line 64-67; Col 6, line 1-2 and line 15-43);-14-

the shaft portion of the L-bolt accessible from the exterior of the lid for rotating the L-bolt to retract the latch from the locking position and against the spring-bias sufficiently for removing 5the lid from the enclosure (fig. 20; Col. 6 line 27-43; socket wrench 110 turns nut 64 to move the latch 42 and the L-bolt 52 from the locked to the unlocked position); and 

But Burke fails to teach a non-conductive cover positioned over and connected to the guide frame to shield the L- bolt from electrical conductivity from within the enclosure.
Falk teaches a non-conductive cover (16) positioned over and connected to the guide frame to shield the L- bolt from electrical conductivity from within the enclosure (fig 1-4 and 6 of Falk; pg. 3, line 42-46; cover 16 can be made from modern synthetic plastics and extruded or die cast synthetic plastics which are inherently non-conductive materials. The plastic over 16 of Falk completely surrounds and encloses all of the internal mechanism of the spring latch lock that is attached to the back plate 10 including bolt head 14 and its spring 26 and the fastening screws).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke by incorporating the plastic cover as disclosed by Falk because a cover that is made of plastic material is a marketable feature that is known and easy to manufacture into appealing shapes and various designs).

Regarding claim 10, 
Burke as modified above teaches the locking system of claim 6 wherein the cover has an open end (figs. 3-6 of Falk ; the open space in between the two reinforced portions 58 of the straight end of cover 16 placed next to vertically upstanding wall 12) for passage of the 20latch to engage the abutment on the inside of the enclosure (figs. 1-3 of Falk; bolt head 14 slides through the opening in between the two reinforced portions 58 of cover 16 and through opening 13 of wall 12 to latch into the strike plate S/abutment).  

Regarding claim 12, 
An equipment enclosure assembly (figs. 1, 15, and 20) including a hollow enclosure (80), a lid (22) for removably closing a top of the enclosure (106), and a shielded locking assembly (21) for securely locking the lid to an-15- 110945865.21187963 (402251)opening (Col 5, line 20-38; upper opening) in the enclosure, in which the enclosure has a locking surface (92) positioned adjacent a rim (100) or abutment on an inside wall (94) of the enclosure, the shielded locking assembly positioned adjacent an 5edge of the lid (figs. 2, 14, and 16-20; the side of lid 22 where latch 42 bridges over to lock and unlock the assembly) for cooperating with the locking surface inside the enclosure, the shielded locking assembly comprising:

a self-latching slide member (40) slidably disposed in a guide frame (26) secured to an underside the lid (fig. 1-4, 6, 11-14, and 16-20; guide frame 26 is attached to the underside of lid 22);
a resilient biasing spring member (44) engaging the slide member for controlling spring-biased
travel of the slide member toward and away from the locking surface (figs. 1-4, 7, 14, 16-20; spring 44 is compressed in-between the walls of the U-shaped channel 45 and the rear wall 50 so as to bias the slide member 40);

a latch (42) carried on the slide member and adapted to contact the rim or abutment on the enclosure from a downward force (fig. 17-19; Col. 5, line 47-67 and Col. 6, line 1-43; a downward force) applied to the lid being positioned in the opening of the enclosure (fig. 18; downward force shown as a vertical downward pointing arrow pushing the lid to close the enclosure opening), the latch retracting the slide member against the spring-bias as the latch travels over the rim or abutment in response to the downward contact force applied to the rim or abutment (fig. 18; slide member 40 compresses spring 44 as latch 42  is pushed by rim 100), followed by snap-locking the latch into spring-biased engagement with the locking surface below the rim or abutment for locking the lid to the opening in the enclosure (fig. 19; Col. 1, line 59-66; latch 42 is pushed by the compressed spring 44 into a snap action from the retracted position and snaps to extend under rim 100 to latch into notch 92 at the locked position);

an L-bolt (52) rotatably disposed in the lid (figs. 1-4, and 10-14), the L-bolt rotatable between an unlocked position (figs. 3-4, and 20; the retracted latch 42 and L-Bolt 52 at the unlocked position) and a locked position (figs. 1-2, 14, and 19; the extended latch 42 and L-bolt 52 at the locked position);

a slotted structure (61) affixed to an underside of the lid (figs. 11-12 and 14), the slotted structure projecting downwardly away from the underside of the lid to a downwardly facing opening (figs. 1-4 and 11-14; Col. 4, line 51-52; opening) on the slotted structure which is spaced below the lid and positioned adjacent the locking surface and adjacent the guide frame (fig. 14), the L-bolt extending through a passage (fig. 14; Col. 1; line 42-49; passage) in the lid and in the slotted structure to the underside of the lid (figs, 1-4 and 9-14; Col. 4, line 40-63; Col. 5, line 6-18 );

the L-bolt having (1) a right angle leg (56) protruding below the bottom of the slotted structure (figs. 11-14); and (2) a position-adjusting device (64) exposed to an upper surface of the lid (figs. 9-10;  and 14; Col. 1, line 40-43; Col. 5, line 6-18; upper face of the lid 22);

a separate locking piece (76) inserted into the passage in the slotted structure and positioned around the L-bolt to prevent removal of the L-bolt from the exterior of the lid once the L-bolt is positioned in the passage through the slotted structure (figs. 1-4 and 11-14 ; Col. 1, line 46-49; Col. 5; line 15-18; Col. 6, line 21-26);
the right angle leg of the L-bolt coupled to the slide member so that sliding travel of the slide member causes rotation of the L-bolt (figs. 1-4, 14, and 16-20; Col. 1; line 59-67; Col. 4, line 18-23; Col. 5, line 64-67 continued Col. 6. Line 1-2; Col. 6, line 15-18);

the guide frame guiding spring-biased axial travel of the slide member in unison with rotation of the L-bolt in the slotted housing (figs. 1-4, 14, and 17-20; Col. 1, line 49-56; Col. 2, line 2-6; Col. 4, line 4-23; Col. 5, line64-67; Col. 6, line 1-2 and line 15-43), the snap-action of the latch engaging the locking surface in the enclosure causing the L-bolt to rotate to a spring-biased locked position (Fig. 19; Col. 1, line 59-67, Col. 6, line 7-24), rotation of the L-bolt in a direction away from the locked position retracting the slide member against the spring-bias to allow removal of the lid from the enclosure (fig. 9-10 and 20; Col. 6, line 27-43; socket wrench 110 turns nut 64 to retracts latch 42 and rotates L-bolt 52 from the locked to the unlocked position to remove the lid 22 and open the enclosure 80); and

But, Burke fails to teach a cover positioned over and connected to the guide frame to shield the L-bolt from electrical conductivity from within the enclosure.

Falk teaches a cover (16) positioned over and connected to the guide frame to shield the L-bolt from electrical conductivity from within the enclosure (fig 1-4 and 6 of Falk; pg. 3, line 42-46; cover 16 can be made from modern synthetic plastics and extruded or die cast synthetic plastics which are inherently non-conductive materials. The plastic over 16 of Falk completely surrounds and encloses all of the internal mechanism of the spring latch lock that is attached to the back plate 10 including bolt head 14 and its spring 26 and the fastening screws).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke by incorporating the plastic cover as disclosed by Falk because a cover that is made of plastic material is a marketable feature that is known and easy to manufacture into appealing shapes and various designs).

Regarding claim 16,
Burke as modified above teaches the enclosure assembly of claim 12 wherein the cover has an open end (figs. 3-6 of Falk ; the open space in between the two reinforced portions 58 of the straight end of cover 16 placed next to vertically upstanding wall 12) for passage of the latch to engage the abutment on the inside of the enclosure (figs. 1-3 of Falk; bolt head 14 slides through the opening in between the two reinforced portions 58 of cover 16 and through opening 13 of wall 12 to latch into the strike plate S/abutment).  

Regarding claim 18, 
Burke as modified above teaches the enclosure assembly of claim 12 in which the enclosure is a utility vault (Col. 3, line 21-23; a grade level box used to contain cable TV equipment, data transmission lines, telephone Switching equipment).

Regarding claim 19, 
Burke as modified above teaches the enclosure assembly of claim 18 in which the utility vault contains underground communications equipment (Col. 3, line 21-23; a grade level box used to contain underground cable TV equipment or underground data transmission lines or underground telephone switching equipment).
Regarding claim 20,
Burke as modified above teaches the enclosure assembly of claim 12 wherein the cover is non-conductive (fig 1-4 and 6 of Falk; pg. 3, line 42-46; cover 16 can be made from modern synthetic plastics and extruded or die cast synthetic plastics which are inherently non-conductive materials).


Claim 2-4, 7-9, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edward J. Burke (US-8220298-B2) hereinafter Burke, in view of Morris Falk (US2268743A) hereinafter Falk, in further view of Robert H. Laauwe et al. (US-4126224-A) hereinafter Laauwe


Regarding claims 2, 7, and 13;

A: Regarding Claim 2: 
While Burke as modified above teaches the locking system of claim 1 wherein the cover includes a housing (bottom portion of the cover 16 that is in contact with the back plat 10/guide frame). But Burke as modified above fails to teach having recesses for receipt of tangs on the locking system.

Laauwe teaches a housing having recesses (7 and 7’) for receipt of tangs (6) on the locking system (the plastic top cover A includes slots 7 and 7’ on side flanges 5 while the plastic lower container B includes lugs 6 that snap into slots 7 and 7’)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke as modified above by incorporating slots on the bottom portion of the cover and lugs on the guide frame of the locking system and as disclosed by Laauwe because slot and lug couplings are known and secure sliding couplings that are simple in design, easy to manufacture , assembly, and disassemble which reduces maintenance time.

B: Regarding Claim 7 and 13:
Claim 7:  While Burke as modified above teaches the locking system of claim 6 wherein the cover includes a housing (bottom portion of the cover 16 that is in contact with the back plat 10/guide frame). But Burke as modified above fails to teach having recesses 10for receipt of tangs on the guide frame.
Claim 13: While Burke as modified above teaches the enclosure assembly of claim 12 wherein the cover includes a housing (bottom portion of the cover 16 that is in contact with the back plat 10/guide frame). But Burke as modified above fails to teach having recesses for receipt of tangs on the guide frame.

Laauwe teaches a housing having recesses (7 and 7’) for receipt of tangs (6) on the guide frame (the plastic top cover A includes slots 7 and 7’ on side flanges 5 while the plastic lower container B includes lugs 6 that snap into slots 7 and 7’)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Burke as modified above by incorporating slots on the bottom portion of the cover and lugs on the guide frame of the locking system and as disclosed by Laauwe because slot and lug couplings are known and secure sliding couplings that are simple in design, easy to manufacture , and easy to assemble and disassemble which reduces maintenance time.

Regarding claims 3, 8, and 14,
Claim 3: Burke as modified above teaches the locking system of claim 2 wherein the recesses have different sized portions (as shown in the annotated figure of fig. 1 below) allowing the tangs to pass through the housing in a first position (first horizontal portion) and engage the housing in a second position (second horizontal portion).

    PNG
    media_image1.png
    319
    492
    media_image1.png
    Greyscale
 
Claim 8: Burke as modified above teaches the locking system of claim 7 wherein the recesses have different sized portions (as shown in the annotated figure of fig. 1 above) allowing the tangs to pass through the housing in a first position (first horizontal portion) and engage the housing in a second position (second horizontal portion).  

Claim 14: Burke as modified above teaches the enclosure assembly of claim 13 wherein the recesses have different sized 20portions (as shown in the annotated figure of fig. 1 above) allowing the tangs to pass through the housing in a first position (first horizontal portion) and engage the housing in a second position (second horizontal portion).  

Regarding claims 4, 9, and 15
Claim 4: Burke as modified above teaches the locking system of claim 2 wherein the housing further shields fasteners for 25attaching the locking system to the lid (as shown in figs. 3 and 5 of Falk; the plastic cover 16 and its bottom portion surround and cover back plate 10 including screw holes 11 that accommodate fasteners used to secure the back plate 10/guide frame to its door/lid 22).

Claim 9: Burke as modified above teaches the locking system of claim 7 wherein the housing further shields fasteners for attaching the guide frame to the lid (as shown in figs. 3 and 5 of Falk; the plastic cover 16 and its bottom portion surround and cover back plate 10 including screw holes 11 that accommodate fasteners used to secure the back plate 10/guide frame to its door).

Claim 15: Burke as modified above teaches the enclosure assembly of claim 13 wherein the housing further shields fasteners for attaching the guide frame to the lid (as shown in figs. 3 and 5 of Falk; the plastic cover 16 and its bottom portion surround and cover back plate 10 including screw holes 11 that accommodate fasteners used to secure the back plate 10/guide frame to its door/lid 22).

Regarding claim 11 and 17 
Claim 11: Burke as modified above teaches the locking system of claim 7 wherein the housing has a flange portion (the collective made out of the plastic material at the top and sides along the length of the plastic cover 16) for covering the leg portion of the L-bolt (fig. 1, 3, 5-6 of Falk).

Claim 17: Burke as modified above teaches the enclosure assembly of claim 13 wherein the housing has a flange portion (the collective made out of the plastic material at the top and sides along the length of the plastic cover 16) for covering the leg portion of the L-bolt (fig. 1, 3, 5-6 of Falk).

Burke as modified above disclose a plastic cover 16 that is inherently non-conductive and has a top and sides forming a collective that surrounds and encloses all of the mechanical components of the sliding latch that are mounted on the back plate 10 and underneath the collective.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that the collective made of the top and sides of the plastic cover 16  perform the same function and achieves the same result as the claimed flange by surrounding and enclosing all of the mechanical components of the sliding latch head 14 that are mounted on the back plate 10 and underneath the plastic cover 16 as would the claimed flange portion cover the leg-portion of the L-bolt. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
David E. Monk et al. (US-5433588-A) teaches a peristaltic pump including a rotor, rollers, a flexible tube, a cover with tangs, and a front panel with recesses, where each recess is made of portions of different widths. the invention offers a simple design with minimum amount of parts that are inexpensive to manufacture and where the flexible tube can be easily replaced.
Tina Thompson et al. (US-20080213043-A1) teaches a pick hole guard for manhole covers that are used to cover underground utility systems, such as telephone, electric, gas and sewage systems. The invention includes a base, a biasing member, and a guard member. The invention can be made from steel, aluminum, nylon, or plastic or any other material and offers movable guard members that prevents the disposal of undesirable and dangerous waste products into the pick holes.
Michael Havard (EP-2543800-A1) teaches a device for locking and unlocking manhole covers for underground networks. The invention includes a sliding bolt, covering element, a striker, and a key. The invention offers a simple locking mechanism that can be easily unlocked using a key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675